Citation Nr: 0319420	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-00 876	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including hiatal hernia, to include as secondary 
to the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1978, and from November 1990 to July 1991.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1992 and November 1999 
rating decisions of the RO.  The October 1992 rating decision 
denied, inter alia, service connection for a hiatal hernia, 
to include as secondary to the veteran's service-connected 
nervous condition (currently characterized as PTSD with 
dysthymic reaction and anxiety attacks).  The veteran filed a 
notice of disagreement in December 1992.  A statement of the 
case was issued in June 1993.  In July 1993, the veteran 
filed a substantive appeal.  In October 1993, the offered 
testimony on the issue of service connection for a hiatal 
hernia during a hearing before RO personnel; a copy of the 
transcript of such hearing is associated with the veteran's 
claims file. The November 1999 rating decision, in pertinent 
part, denied service connection for hypertension, to include 
as secondary to the veteran's service-connected PTSD.  The 
veteran was notified of the decision in February 2000.  He 
filed a notice of disagreement in January 2001.  The RO 
issued a statement of the case in January 2002.  The veteran 
filed a substantive appeal in March 2002.  

The Board previously remanded the claim for service 
connection for a hiatal hernia in November 1995, October 
1996.  In February 2001, the Board again remanded the matter 
to the RO for additional development.  After accomplishing 
the requested development, to the extent possible, the RO 
continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.

For reasons explained in more detail below, the Board has 
slightly recharacterized the issue that has been adjudicated 
as a claim for service connection for hiatal hernia.  

In May 2003, the veteran submitted additional evidence 
directly to the Board.  Statements submitted with such 
evidence appear to raise the issue of entitlement to  service 
connection for a headache disability as secondary to his 
service-connected PTSD.  That issue has not been adjudicated 
by the RO, and, thus, is not properly before the Board, and 
is not inextricably intertwined with any issue currently on 
appeal (see Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)); hence, the matter is referred to the RO for 
appropriate action.  


REMAND

In April 2003, the RO notified the veteran that his appeal 
was being certified to the Board.  In May 2003, the veteran 
forwarded directly to the Board additional evidence in 
support of his claims on appeal.  This evidence consists of 
numerous medical articles and an April 2003 VA medical record 
that notes that the "veteran's medical problems such as 
headaches, gastrointestinal problems and hypertension are 
adversely affected by his post-traumatic stress disorder..."  
The RO has yet to consider the veteran's claims in light of 
the newly received evidence, and the veteran has not provided 
a waiver of RO jurisdiction (and, hence, consideration) of 
such evidence.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because "in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the [agency of original jurisdiction] for 
initial consideration and without having to obtain the 
appellant's waiver."  Thus, while section 20.1304 remains 
valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), the claims on appeal must be remanded to the RO for 
review of the additional evidence in the first instance.  

In adjudicating the claims on appeal, the RO should also 
address, in the first instance, whether service connection is 
warranted for any gastrointestinal disability, including 
hiatal hernia, to include as secondary to service-connected 
PTSD.  In this regard, the Board notes that in statements 
submitted in connection with the appeal, the veteran has 
asserted entitlement to service connection for 
gastrointestinal disability.  The Board also notes that, in 
connection with a VA examination in June 2002, the veteran 
indicated that he had gastrointestinal disability due to 
service, and the examiner found no hiatal hernia, but 
diagnosed acid reflux.  Hence, after ensuring that all 
necessary notification and/or development action has been 
accomplished, the RO should adjudicate the expanded issue on 
remand.  

If upon adjudication of the issues on appeal, any of the 
benefits sought on appeal remain denied, the supplemental 
statement of the case (SSOC) explaining the basis for the 
denial(s) should include citation to and discussion of 
pertinent legal authority codifying and/or implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) (see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The Board regrets that another remand will further delay a 
final decision in the claims on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded 
full due process of law.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  After ensuring that all necessary 
notification and development action has 
been accomplished, the RO should 
adjudicate the claims on appeal in light 
of all pertinent evidence (to 
particularly evidence added to the record 
since April 2003) and legal authority.  

2.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent legal 
authority implementing/codifying the 
VCAA, and clear reasons and bases for the 
RO's determinations) and afford the 
appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



